ACCEPTED
                                                                                           03-16-00557-CV
                                                                                                 13893837
                                                                                THIRD COURT OF APPEALS
                                                                                           AUSTIN, TEXAS
                                                                                     11/21/2016 9:21:47 AM
                                                                                         JEFFREY D. KYLE
                                                                                                    CLERK

                                NO. 03-16-00557-CV
                                                                          FILED IN
                                                                   3rd COURT OF APPEALS
                         IN THE COURT OF APPEALS                        AUSTIN, TEXAS
                                                                   11/21/2016 9:21:47 AM
                         THIRD DISTRICT OF TEXAS                       JEFFREY D. KYLE
                                                                            Clerk


          CHRIS PETERSON, ROBERT TURNER,
    SCOTT REICHARDT and PAMELA REICHARDT, Appellants

                                               v.

              OVERLOOK AT LAKE AUSTIN, L.P., Appellee

               Accelerated Appeal from the 201st Judicial District Court
                               Travis County, Texas
                           Hon. Orlinda Naranjo, Presiding
                      Trial Court Cause No. D-1-GN-15-005194


                 APPELLEE’S SECOND MOTION TO
              EXTEND TIME TO FILE APPELLEE’S BRIEF



TO THE HONORABLE COURT OF APPEALS:
       Appellee Overlook at Lake Austin, L.P. asks the Court to extend the time to

file Appellees’ brief in response to the BRIEF FOR APPELLANT

CHRISTOPHER PETERSON and in response to the BRIEF OF APPELLANTS

ROBERT TURNER, SCOTT REICHARDT, AND PAMELA REICHARDT.




APPELLEE’S SECOND MOTION TO EXTEND TIME TO FILE APPELLEE’S BRIEF                PAGE 1
                                 A. INTRODUCTION

       1.      Appellants are: Christopher Peterson; Robert Turner; and

Scott and Pamela Reichardt. Appellee is Overlook at Lake Austin, L.P.

(“Overlook”).

       2.      The trial court is the 201 s t Judicial District Court of Travis

County, Texas. The Hon. Orlinda Naranjo was the presiding judge of

the trial court regarding the order complained of on appeal.

       3.      No rule limits the time within which to file this motion to extend time.

See Tex. R. App. P. 38.6(d).

                       B. ARGUMENT & AUTHORITIES

       4.      The Court may extend the time to file the brief on a motion filed

before or after a brief is due. Tex. R. App. P. 38.6(d).

       5.      Appellee’s brief was originally due November 2. According to this

Court’s November 3 letter notice, the Court granted Appellee one prior extension

of time to file Appellee’s brief until November 14.

       6.      Appellee requests an additional 7 days to file its brief, extending the

deadline for filing Appellee’s brief until November 21, 2016.

       7.      Appellee requests additional time to file Appellee’s brief because its

appellate counsel underestimated the amount of time necessary to review



APPELLEE’S SECOND MOTION TO EXTEND TIME TO FILE APPELLEE’S BRIEF                PAGE 2
Appellants’ briefs and supporting documents (2,439 page Clerk’s Record; 4

volume Reporter’s Record), and prepare a brief responsive to Appellants’ issues.

While preparing Appellee’s brief, Appellee’s counsel determined that the Court

lacks appellate jurisdiction to review the interlocutory order on appeal. Appellee

prepared and filed its separate APPELLEE’S MOTION TO DISMISS FOR

LACK OF JURISDICTION to present the issue of the Court’s jurisdiction.

       8.      Appellee will finalize and file Appellee’s brief to provide Appellee’s

responses to Appellants’ issues on appeal.

                                     C. CONCLUSION

       9.      Appellee asserts good cause for additional time to file its brief as

allowed under the rules. For the reasons stated above, the Court should extend the

time to file Appellee’s brief to November 21, 2016.

                                          PRAYER

       WHEREFORE, PREMISES CONSIDERED, Appellee prays that

this Court extend the time for Appellee to file its brief until November

21, 2016.




APPELLEE’S SECOND MOTION TO EXTEND TIME TO FILE APPELLEE’S BRIEF              PAGE 3
                                             Respectfully submitted,

                                             BUSH RUDNICKI SHELTON, P.C.

                                             /s/ Carl J. Wilkerson
                                             Carl J. Wilkerson
                                             State Bar No. 21478400
                                             cwilkerson@brstexas.com
                                             200 N. Mesquite St., Suite 200
                                             Arlington, Texas 76011
                                             Telephone: (817) 274-5992
                                             Fax: (817) 261-1671

                                             ATTORNEYS FOR APPELLEE
                                             OVERLOOK AT LAKE AUSTIN, L.P.


                         CERTIFICATE OF CONFERENCE

     I certify that I conferred with Appellant Christopher Peterson’s counsel Neal
Meinzer regarding his position on APPELLEE’S SECOND MOTION TO
EXTEND TIME TO FILE APPELLEE’S BRIEF by November 18 emails. Mr.
Meinzer said he was opposed.

     I certify that I conferred with Pamela Madere, counsel for Appellants Robert
Turner, Scott Reichardt, and Pamela Reichardt regarding her position on
APPELLEE’S SECOND MOTION TO EXTEND TIME TO FILE
APPELLEE’S BRIEF by November 18 emails. Ms. Madere said she was opposed.

       Certified to on Nov. 21, 2016.


                                                    /s/ Carl J. Wilkerson
                                                    Carl J. Wilkerson




APPELLEE’S SECOND MOTION TO EXTEND TIME TO FILE APPELLEE’S BRIEF              PAGE 4
                           CERTIFICATE OF SERVICE

      I certify that a copy of APPELLEE’S SECOND MOTION TO
EXTEND TIME TO FILE APPELLEE’S BRIEF was served on the
following parties through their counsel of record by electronic delivery
on November 21, 2016:

Neal Meinzer                                       Pamela Madere
Neal.Meinzer@wallerlaw.com                         pmadere@coatsrose.com
Andrew Vickers                                     Christopher Bradford
Andrew.Vickers@wallerlaw.com                       cbradford@coatsrose.com
Waller Lansden Dortch & Davis, LLP                 Coats|Rose
100 Congress Ave., Suite 1800                      901 South MoPac Expressway
Austin, Texas 78701                                Building 1, Suite 500
Telephone: (512) 685-6400                          Austin, Texas 78746
Facsimile: (512) 685-6417                          Telephone: (512) 469-7987
                                                   Facsimile: (512) 469-9408
ATTORNEYS FOR APPELLANT
CHRISTOPHER PETERSON                               ATTORNEYS FOR APPELLANTS
                                                   ROBERT TURNER, SCOTT
                                                   REICHARDT, AND PAMELA
                                                   REICHARDT



                                                    /s/ Carl J. Wilkerson
                                                    Carl J. Wilkerson




APPELLEE’S SECOND MOTION TO EXTEND TIME TO FILE APPELLEE’S BRIEF                PAGE 5